Citation Nr: 1746883	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from September 1961 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.

2.  Tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral hearing loss and tinnitus began in service in 1961 and have continued since service.  See February 2009 claim form, August 2016 Statement of Accredited Representative; August 2017 Board hearing transcript, p. 5; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The Court has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Veteran has a current diagnosis of left ear hearing loss for VA purposes.  

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  See July 2009 VA audiological evaluation.  Bilateral hearing loss disability is shown as early as October 1969 in his enlistment examination for the National Guard.  The Veteran's military specialty was a rocket artillery crewman.  

The Board acknowledges that the July 2009 VA examiner provided a negative nexus opinion in regard to bilateral hearing loss and tinnitus.  However, the Board finds that the Veteran is competent to report hearing loss and tinnitus since service and that his account of having these disorders since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus were onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


